UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 02-4781
RAMERE ELLIS, a/k/a Ray, a/k/a
Slim,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Huntington.
                Robert C. Chambers, District Judge.
                             (CR-02-69)

                  Submitted: November 19, 2003

                      Decided: December 8, 2003

    Before WILKINSON and GREGORY, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Sol Z. Rosen, Washington, D.C., for Appellant. Kasey Warner,
United States Attorney, Miller A. Bushong, III, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.
2                        UNITED STATES v. ELLIS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Ramere Ellis appeals his conviction, pursuant to a guilty plea, for
aiding and abetting the distribution of crack cocaine, in violation of
21 U.S.C. § 841(a)(1) (2000), and 18 U.S.C. § 2 (2000), and his 160-
month sentence. Counsel has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), raising two potential issues but
stating that, in his view, there are no meritorious grounds for appeal.
Ellis has filed a pro se supplemental brief. We affirm.

   Counsel questions whether the district court properly conducted the
plea colloquy pursuant to Fed. R. Crim. P. 11, and Ellis asserts that
he was coerced into pleading guilty. However, Ellis’ assertion is
belied by his sworn statements to the contrary at the plea hearing.
United States v. DeFusco, 949 F.2d 114, 119 (4th Cir. 1991) (stating
that defendant’s statement at Rule 11 hearing that he was not coerced
or threatened constitutes "strong evidence of the voluntariness of his
plea"). Because the district court fully complied with the mandates of
Rule 11, we find no plain error in the district court’s acceptance of
Ellis’ guilty plea. See United States v. Martinez, 277 F.3d 517, 524-
25 (4th Cir.) (discussing standard of review), cert. denied, 537 U.S.
899 (2002).

   Next, counsel raises as a potential issue whether the district court
properly established a base offense level of thirty-six under U.S. Sen-
tencing Guidelines Manual § 2D1.1 (2001), and Ellis claims that he
should have been held accountable only for the amount of crack
involved in the controlled buys. Our review of the record leads us to
conclude that there is no clear error in the calculation of Ellis’ offense
level. See United States v. Pauley, 289 F.3d 254, 258 (4th Cir. 2002)
(stating standard of review), cert. denied, 123 S. Ct. 1007 (2003).

  Finally, Ellis’ claim of ineffective assistance of counsel should be
brought, if at all, in a proceeding under 28 U.S.C. § 2255 (2000). The
                        UNITED STATES v. ELLIS                        3
record in this appeal does not conclusively establish ineffective assis-
tance of counsel. United States v. Mohr, 318 F.3d 613, 616 n.1 (4th
Cir. 2003) (providing standard).

   As required by Anders, we have examined the entire record and
find no meritorious issues for appeal. Accordingly, we affirm Ellis’
conviction and sentence. This court requires that counsel inform his
client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                           AFFIRMED